Citation Nr: 9935288	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to 
August 1944.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the RO 
that denied the veteran's applications to reopen previously 
denied claims of entitlement to service connection for 
headaches and a nervous disorder.  The veteran appealed these 
decisions to the Board.  In April 1998, the Board denied 
applications to reopen previously denied claims of 
entitlement to service connection for headaches and a nervous 
disorder.  

In July 1998, the veteran filed a motion for reconsideration 
of the Board's April 1998 decision, challenging the Board's 
denial of his claims to reopen.  See 38 C.F.R. § 20.1000 
(1999).  That motion was denied by the Acting Chairman of the 
Board in August 1998.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In October 1998, the VA Office of General Counsel (Appellee) 
filed an unopposed motion to vacate the Board's April 1998 
decision and remand the matters to the Board for re-
adjudication in light of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   In a single-judge Order issued in 
February 1999, the Court granted the motion, vacated the 
Board's April 1998 decision, and remanded the issues to the 
Board for re-adjudication consistent with the October 1998 
motion.  


REMAND

Previously, by an October 1944 rating action, the RO denied a 
claim of entitlement to service connection for headaches 
(then characterized as post-traumatic head syndrome, 
cavernous hemangioma).  That same month, the RO notified the 
veteran of the decision.  The veteran did not appeal this 
denial, and it has become final.  See 38 C.F.R. § 20.1103 
(1999).

Additionally, by a December 1962 rating action, the RO denied 
a claim of entitlement to service connection for a nervous 
disorder.  In a February 1963 letter, the RO notified the 
veteran that it had denied his claim of entitlement to 
service connection for a "nervous condition."  That 
decision is final.  See 38 C.F.R. § 19.2 (1963).  

Claims of service connection for headaches and a nervous 
disorder may now be considered on the merits only if "new 
and material" evidence has been received since the time of 
the RO's October 1944 rating action (for the veteran's 
headaches) and December 1962 decision (for the veteran's 
nervous disorder).  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion that 
overturned the test for materiality established in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge, 155 F.3d at 1356.  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  

A review of the record indicates that the RO, in its rating 
actions, and the Board, in its April 1998 decision, employed 
the now-invalidated Colvin test when addressing the veteran's 
claims to reopen.  The Court has held that, when the Board 
proposes to address in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence to the RO on the matter of why his claims should be 
reopened in accordance with § 3.156(a), nor has he been 
provided a SOC or SSOC which reflects consideration of the 
§ 3.156(a) standard alone, without reference to the Colvin 
"change in outcome" test.  Consequently, in order to ensure 
that the veteran receives full due process of law and that 
the possibility of prejudice is avoided, the Board will 
remand the matter to the RO.  38 C.F.R. § 19.9 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  The additional material 
received, if any, should be associated 
with the claims folder.  

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, in particular, a summary of the 
provisions of 38 C.F.R. § 3.156(a) and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1999).  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


